Citation Nr: 0216636	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  97-22 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a chronic digestive 
system disease with status-post colostomy, to include as 
secondary to a service-connected umbilical hernia.

2.  Entitlement to the assignment of a compensable evaluation 
for an umbilical hernia.

3.  Entitlement to special monthly pension based on the need 
for regular aid and attendance or by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to April 
1965.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in June 1999, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, for additional development.  The case is now 
before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's gastrointestinal disease was first shown 
decades after service and it is not causally linked to any 
incident of service, nor was a gastrointestinal disorder 
caused or aggravated by a service-connected umbilical hernia.

3.  The veteran's service-connected umbilical hernia is 
asymptomatic; it is not manifested by weakening of the 
abdominal wall, nor does it require a supporting belt.

4.  The veteran does not have a single permanent disability 
ratable at 100 percent under regular schedular evaluation, or 
a separate distinct disability ratable as 60 percent or more 
under regular schedular evaluation, nor is he confined to his 
home or immediate premises.

5.  The veteran is not blind or in a nursing home, is capable 
of performing activities of daily living, and is able to 
protect himself from the everyday hazards of life.


CONCLUSIONS OF LAW

1.  A chronic digestive system disease with status-post 
colostomy was not incurred in active service, nor is it 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2002); 66 Fed. Reg. 45620-45632 (August 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  The schedular criteria for a compensable evaluation for 
an umbilical hernia have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7339 (2002); 66 
Fed. Reg. 45620-45632 (Aug. 29, 2001); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

3.  The requirements for special monthly pension benefits 
based on housebound status have not been met.  38 U.S.C.A. §§ 
1502(c), 1521(e), 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.351(d) (2002) ; 66 Fed. Reg. 45620-45632 (Aug. 
29, 2001); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

4.  The requirements for special monthly pension based on the 
need for the regular aid and attendance have not been met.  
38 U.S.C.A. §§ 1502(b), 1521(d), 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.351(b), (c), 3.352(a) (2002) ; 
66 Fed. Reg. 45620-45632 (Aug. 29, 2001); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well-grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO has obtained the veteran's 
service medical records and all available post-service 
medical reports.  The RO advised the claimant of the evidence 
necessary to substantiate his claims by the April 1997 
Statement of the Case (SOC) and the November 2000 
Supplemental Statement of the Case (SSOC).  In September 
1999, the RO requested that the veteran submit information 
and release forms so that VA could obtain outstanding 
evidence.  In a brief submitted to the Board in October 2002, 
the veteran, through his representative, acknowledged the 
existence of the VCAA and VA's enhanced duty to assist and 
notify.  Significantly, at this time, the veteran did not 
identify any additional outstanding evidence or voice any 
concern or lack of understanding as to what evidence was his 
responsibility and what evidence was VA's responsibility.  
The Board notes that the VCAA made no change in the statutory 
or regulatory criteria which govern the criteria for the 
current claims for service connection, a compensable 
evaluation and special monthly compensation.  The veteran was 
also advised of his right to present testimony at a personal 
hearing and he presented testimony at such a hearing during 
this appeal.  The Board finds that the claimant was kept 
apprised of what he must show to prevail in his claim, and he 
was generally informed as to what information and evidence he 
is responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also finds that the VCAA does not require a medical 
examination in this case regarding any of the veteran's 
claims because the record currently before it contains 
sufficient medical evidence to make a decision on the claims.  
Charles v. Principi, No. 01-1536 (U.S. Vet. App. October 3, 
2002); 38 U.S.C. § 5103A.  As there is no service medical 
evidence pertaining to the veteran's claim for service 
connection for a chronic digestive system disease and no 
competent medical records regarding this condition for years 
after service, any nexus opinion offered now by a medical 
examiner would be either speculative or based on a history 
provided solely by the veteran, and therefore not probative 
or material to the etiology of the claimed disability.  See 
Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993); Elkins v. 
Brown, 5 Vet. App. 474 (1993).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  Thus, regarding the claimant's current 
claims, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to include 
the revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the claimant 
regarding these issues are required based on the facts of the 
instant case.  

For the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled regarding the 
veteran's claims.  Further, the RO considered all of the 
relevant evidence of record and all of the applicable law and 
regulations when it adjudicated the claims below, and the 
Board will do the same.  As such, there has been no prejudice 
to the claimant that would warrant a remand, and the 
claimant's procedural rights have not been abridged.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Factual Background 

The veteran has submitted numerous pieces of correspondence 
to VA and government officials, and has testified during a 
personal hearing at the RO.  For the sake of clarity, the 
Board will address the veteran's contentions together.  He 
continues to maintain that his chronic digestive system 
disease, which required a colostomy, is causally linked to 
service or to his service-connected umbilical hernia.  He 
contends that his umbilical hernia warrants a compensable 
evaluation based on current symptoms and treatment.  The 
veteran asserts that he was prescribed a hernia belt but had 
not been told to wear it and did not wear it.  In support of 
his claim for special monthly compensation, the veteran 
claims that his wife helps him with his colostomy bag because 
although the can do it himself, it is too unpleasant and 
stressful for him, and that she cooks for him, and sometimes 
helps him bathe and go to the bathroom at night.  

The record before the Board contains a variety of post-
service VA outpatient records, VA examination reports and 
private treatment records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records are negative for any 
complaints, findings, symptoms, or diagnoses of a digestive 
problem.  The veteran underwent repair of an umbilical hernia 
in April 1965.  

VA medical records show that in 1996, the veteran underwent a 
colon resection and colostomy necessitated by perforated 
diverticular disease.  The report of a November 1996 VA 
examination provides that the veteran had a colostomy which 
was due for a closure.  He was not anemic, did not vomit, had 
no melena or hematosis, and experienced occasional mid-
abdominal pain related to a 1996 colon resection surgery.  
The examiner noted that the veteran had no specific duration 
or number of episodes and his (diverticulosis) appeared to 
have been resolved by the (1996) surgery.  The diagnoses were 
old repaired umbilical hernia and diverticular disease status 
with status-post colon resection and colostomy.  A March 1997 
VA discharge summary provides that the veteran underwent a 
low anterior resection.  The pertinent diagnosis was severe 
diverticulosis of the colon with status-post right 
colonectomy, ileostomy, colostomy and mucus fistula.  An 
October 1998 VA discharge summary report shows that the 
veteran was hospitalized for evaluation of abdominal pain and 
he underwent an incisional hernia repair during that time.  
The pertinent diagnosis was large incisional hernia.  In May 
1999, the veteran underwent an excision of infected abdominal 
mesh with ventral hernia repair.

The report of a December 1999 VA examination provides that 
the veteran's medical records were reviewed.  Based on the 
records, the examiner set forth a history in his report, 
which included surgery for an umbilical hernia in 1965, and a 
1996 episode of diverticulosis requiring a three-stage 
surgical approach.  After he recovered form the 1996 surgery, 
the veteran developed an abdominal wall hernia due to his 
surgery, which required a repair with mesh that later became 
infected and had to be replaced.  The examiner stated that a 
review of the veteran's records indicted that the recent 
surgery was for an incisional hernia that complicated his 
recent surgery for the diverticulosis and was not related to 
the prior umbilical hernia surgery.  The examiner stressed 
that on examination, the veteran did not currently have 
evidence of a hernia, just some slow wound healing.  The 
veteran's current problems all seemed to have stemmed from 
his episode of diverticulosis which required surgery in 1996, 
and the examiner again stressed that he did not think that 
this was related to the 1965 surgery.  

In a February 2000 report, a VA examiner addressed whether 
the veteran's service-connected umbilical hernia had any 
relationship to his diverticulosis.  The examiner provided 
that the veteran's umbilical hernia had no relationship to 
his colon disorder unless it developed in a midline incision 
that was utilized to access the colon for surgical treatment 
- in other words, no, unless the veteran developed a post-
operational incisional hernia.  In a subsequent report, the 
examiner stated that he had reviewed the veteran's medical 
file completely and was unable to identify any causal link 
between any information contained in the reviewed records and 
the development of any subsequent GI disease that had 
developed.


Legal Analysis

Entitlement to Service Connection

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Secondary service 
connection may be granted for a disability which is 
proximately due to or the result of an established service-
connected condition. 38 C.F.R. § 3.310; Allen v. Brown, 7 
Vet. App. 439,448 (1995).

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against service 
connection for the veteran's chronic digestive system disease 
with status-post colostomy on a direct or secondary basis.  
The competent medical evidence, fails to show that the 
veteran had a digestive condition during service or for 
decades thereafter.  The December 1999 VA examination report 
and subsequent opinions indicate that the veteran's 1996 
diverticulosis, and subsequent 1998 incisional hernia, are 
unrelated to his 1965 service-connected umbilical hernia.  
These VA opinions were are based on a review of the record 
and a current examination.  There is no competent opinion of 
record that supports a finding that the veteran's 
gastrointestinal disease was caused or aggravated by an 
umbilical hernia.

The Board acknowledges the veteran's contentions that his 
diverticular disease was incurred during or as a result of 
service or, in the alternative, that it was caused or 
aggravated by his service-connected umbilical hernia.  
However, there is no indication that the veteran possesses 
the requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his statements regarding the cause of 
his gastrointestinal disease are insufficient to support his 
claim for service connection.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 
Compensable Evaluation for Umbilical Hernia

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

When the veteran initiated his appeal of the compensable 
evaluation for an umbilical hernia, he was appealing the 
original assignment of disability evaluation following the 
award of service connection.  Thus, the severity of this 
disability is to be considered during the entire period from 
the initial assignment of a disability rating to the present 
time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's umbilical hernia is evaluated by analogy to a 
postoperative ventral hernia.  38 C.F.R. § 4.20.  A 
postoperative ventral hernia with wounds, postoperative, 
healed, no disability and no belt indicated warrants a 
noncompensable evaluation.  A postoperative ventral hernia 
that is small and not well supported by a belt under ordinary 
conditions, or healed ventral hernia or post-operative wounds 
with weakening of the abdominal wall and an indication for a 
supporting belt warrants a 20 percent evaluation.  Diagnostic 
Code 7339.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
assignment of a compensable evaluation for an umbilical 
hernia for any part of the appeal period.  The competent 
medical evidence, including VA outpatient treatment records, 
the November 1996 VA examination report, and the December 
1999 VA examination report and subsequent opinions, indicates 
that the veteran's umbilical hernia has not been symptomatic 
at any point during the appeal period.  While the veteran has 
undergone recent treatment for a incisional hernia, the 
December 1999 VA examination report and subsequent opinions 
indicate that the veteran's recent incisional hernia is 
unrelated to his 1965 umbilical hernia.  Rather, the opinions 
indicate that the incisional hernia is the result of surgical 
treatment for nonservice-connected diverticulosis and not 
causally linked to a remote umbilical hernia.  These VA 
opinions were are based on a review of the record and a 
current examination.  There is no competent opinion of record 
that supports a finding that the veteran's umbilical hernia 
is causally linked to an incisional hernia or that the 
umbilical hernia has been productive of any symptoms or 
functional impairment during the period of time in question.  

The Board notes that the veteran claims that he was provided 
a belt for his hernia but there is no competent evidence to 
show that the umbilical or ventral hernia is not well 
supported by a belt under ordinary conditions, or of post-
operative wounds from an umbilical hernia (versus an 
incisional hernia) with weakening of the abdominal wall and 
an indication for a supporting belt.  


The Board is cognizant of RO decisions in recent years 
granting a temporary total rating under the provisions of 
38 C.F.R. § 4.30, based on convalescence following surgery 
for an incisional hernia.  The RO apparently attributed the 
surgery and convalescence to the veteran's service-connected 
umbilical hernia.  However, as noted above, subsequent 
medical opinions have been obtained which clearly show that 
the surgery in recent years was for an incisional hernia, 
which in turn was caused by surgery for nonservice-connected 
gastrointestinal disease.  There is no contrary competent 
opinion of record.  The record shows that the veteran's 
umbilical hernia has been quiescent for decades and it is 
clear that service connection is not in effect for 
diverticular disease or the incisional hernia that resulted 
from surgery for same.

Entitlement to Special Monthly Pension

Under the applicable laws and regulations, where an otherwise 
eligible veteran is in need of regular aid and attendance, an 
increased rate of pension is payable. 38 U.S.C.A. § 1521(d).  
Need for aid and attendance means helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person.  38 C.F.R. § 3.351(b).  For pension 
purposes, a person shall be considered to be in need of 
regular aid and attendance if such person (1) is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or (2) is a patient in a nursing 
home because of mental or physical incapacity. 38 U.S.C.A. § 
1502(b); 38 C.F.R. § 3.351(c).  There is no dispute in the 
instant appeal that the veteran is neither blind nor a 
nursing home patient.

Additionally, an eligible veteran may qualify for a grant of 
aid and attendance if he establishes a factual need under the 
criteria set forth in 38 C.F.R. § 3.352(a).  In such a case, 
the veteran must show that he is disabled and in need of 
regular aid and attendance in carrying out the functions of 
his everyday life.  The following factors are accorded 
consideration in determining the need for regular aid and 
attendance: inability of claimant to dress or undress himself 
or to keep himself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  
"Bedridden" will also be a proper basis for the 
determination.  For the purpose of § 3.352(a) "bedridden" 
will be that condition which, through its essential 
character, actually requires that the claimant remain in bed.

The fact that the claimant has voluntarily taken to bed or 
that a physician has prescribed rest in bed for the greater 
or lesser part of the day to promote convalescence or cure 
will not suffice.  38 C.F.R. § 3.352(a).  In the instant 
appeal, there is no dispute that the veteran is not bedridden 
under the terms of § 3.352(a).

It is not required that all of the disabling conditions 
enumerated in § 3.352(a) be found to exist before a favorable 
rating may be made.  The particular personal functions that 
the veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Id.  Determinations that the 
veteran is so helpless, as to be in need of regular aid and 
attendance will not be based solely upon an opinion that the 
claimant's condition is such as would require him to be in 
bed.  They must be based on the actual requirement of 
personal assistance from others.  Id.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a finding 
that the veteran requires the aid and attendance of another 
person within the meaning of the cited legal authority.  
Turning to the facts of the present case, the Board finds 
that the veteran is not blind or in a nursing home.  
Therefore, the veteran is not eligible for special monthly 
pension benefits by the need for aid and attendance pursuant 
to 38 C.F.R. § 3.351(c).  

In addition, the Board finds that the veteran is ineligible 
for special monthly pension benefits due to a factual need 
for aid and attendance pursuant to 38 C.F.R. § 3.352(a).  In 
so finding, the Board recognizes that the veteran's 
conditions do result in some disability and impairment.  
Similarly, the Board recognizes the veteran's subjective 
complaints that his wife assists him with his colostomy and 
other activities.  At the same time, the veteran has admitted 
that he can maintain his own colostomy bag, but finds doing 
so to be stressful and unpleasant.  Moreover, VA outpatient 
treatment reports and examination reports are negative for 
any indication that the veteran was unable to feed himself; 
fasten his clothes; bath, shave and attend to the needs of 
nature by himself; protect himself without assistance from 
the hazards or dangers incident to his daily environment; or 
carry out all basic self-care activities.  

In the event that a veteran does not satisfy the criteria to 
receive an aid and attendance allowance, he may still qualify 
for special monthly pension benefits by reason of being 
housebound.  38 C.F.R. § 3.351(a)(1).  In such a case, in 
addition to having a single permanent disability rated 100 
percent disabling under the Schedule for Rating Disabilities 
(not including ratings based upon unemployability under 38 
C.F.R. § 4.17), the veteran must demonstrate (1) that he has 
additional disability or disabilities independently ratable 
at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) that he is permanently housebound by reason of disability 
or disabilities.  This requirement is met when the veteran is 
substantially confined to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 U.S.C.A. §§ 
1502(c), 1521(e); 38 C.F.R. §§ 3.351(d).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a finding 
that the veteran is housebound.  Turning to the facts of the 
present case, the Board first observes that the veteran does 
not have a single permanent disability that is ratable at 100 
percent or a separate distinct disability ratable as 60 
percent or more under regular schedular evaluation, nor do 
his combined disabilities confine him to his home or 
immediate premises.  38 C.F.R. § 3.351(d).  

As the preponderance of the evidence is against the veteran's 
claims for service connection for a gastrointestinal 
disorder, the assignment of a compensable evaluation for an 
umbilical hernia, and special monthly compensation based on 
the need for regular aid and attendance or by reason of being 
housebound, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for a chronic digestive system disease 
with status-post colostomy, to include as secondary to a 
service-connected umbilical hernia, is denied.

The assignment of a compensable evaluation for an umbilical 
hernia is denied.

Special monthly pension based on the need for regular aid and 
attendance or by reason of being housebound is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

